DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 1/11/2022 which amended claims 1-4, 6-7, 9, 10, 15, and 19-23, added new claims 24-25, and cancelled claim 12. Claims 1-4, 6-11, and 13-25 are currently pending.  


Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10, line 4, “though” should be changed to --through-- to correct the misspelling.
Appropriate correction is required to place claims in better form.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roman et al. (US Patent No. 6,241,366, Roman hereinafter).
Regarding claim 23, Roman discloses a method of light attenuation (Figs. 1-5, 10-12), comprising:
adjusting the position of a filter such that a portion of the filter is irradiated by a radiating beam (Figs. 1-5, 10-12, col. 5, lines 33-67, col. 6, lines 1-5, the flags 71, 73 with diffuser edge portions 71d, 73d are actuated from position B to position A. The dimmer flags 71, 73 each include diffuser edge portions 71d, 73d to diffuse incident light within the housing), wherein the filter is housed in a thermally conductive housing (Figs. 1-5, 10-12, col. 3, lines 59-67, col. 4, lines 1-24, housing 12 includes aluminum casting 57 and aluminum hot plate 76); and
while maintaining the irradiation of the portion of the filter as housed in the thermally conductive housing, moving the filter to be in contact with the thermally conductive housing (Figs. 10-12, col. 5, lines 33-67, col. 6, lines 1-5, the flags 71, 73 with diffuser edge portions 71d, 73d are actuated from position B not in contact with the housing to position A in contact with stops A’ and the housing).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, 13, 14, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Roman et al. (US Patent No. 6,241,366, Roman hereinafter) in view of Wada et al. (US Patent No. 5,751,429, Wada hereinafter) and in view of Amolsch et al. (US Patent No. 3,671,124, Amolsch hereinafter).
Regarding claim 1, Roman discloses a light attenuating device (Figs. 1-5, 10-12), comprising:
a housing (Figs. 1-5, 10-12, col. 4, lines 9-24, col. 5, lines 33-67, col. 6, lines 1-5, housing 12 includes plates 77 and 78, which includes stops A’);
a first filter housed in the housing, wherein a portion of the first filter as housed in the housing is to be irradiated (Figs. 1-5, 10-12, col. 5, lines 33-67, col. 6, lines 1-5, dimmer flags 71, 73 each include diffuser edge portions 71d, 73d to diffuse incident light within the housing);
an actuator configured to move the first filter to either be in contact with the housing or to not be in contact with the housing (Figs. 10-12, col. 5, lines 33-67, col. 6, lines 1-5, the flags 71, 73 with diffuser edge portions 71d, 73d are actuated from position B not in contact with the housing to position A in contact with stops A’ and the housing). Roman does not appear to explicitly describe a first motor configured to rotate the first filter and wherein the actuator is a pneumatic actuator. 
Wada discloses a first motor configured to rotate the first filter (Figs. 11-13, 20-21, col. 17, lines 20-50, col. 21, lines 53-61, the first filter is rotated by a turret driving motor 137, or the rotational color filter 161 is rotated by the rotational color filter driving motor 168, for instance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a first motor configured to rotate the first filter as taught by Wada with the filter in the light attenuating device as taught by Roman since including a first motor configured to rotate the first filter is commonly used to select and position the filter within the housing to allow light to be incident upon the desired portions of the filter. 
Roman as modified by Wada does not appear to explicitly describe wherein the actuator is a pneumatic actuator. 
Amolsch discloses a pneumatic actuator configured to move a filter (Figs. 3-4, col. 4, lines 3-55, col. 5, lines 32-71, col. 5, lines 71-75, col. 6, lines 1-9, col. 6, lines 28-62, shutters 68 and 70 are moved by vacuum cylinders 82, 96 and pistons 80, 94).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a pneumatic actuator as taught by Amolsch as the actuator in the light attenuating device as taught by Roman as modified by Wada since including a pneumatic actuator is commonly used to reliably control positioning of filters with a low-cost actuator. 
Regarding claim 2, Roman discloses a second filter housed in the housing, wherein a portion of the second filter as housed in the housing is to be irradiated (Figs. 1-5, 10-12, col. 5, lines 33-67, col. 6, lines 1-5, dimmer flags 71, 73 each include diffuser edge portions 71d, 73d to diffuse incident light within the housing). Roman does not appear to explicitly describe a second motor configured to rotate the second filter. 
Wada discloses a second motor configured to rotate the second filter (Wada, Figs. 2-9, 11-13, 15, 18-20, col. 17, lines 20-50, col. 21, lines 47-52, a rotational color filter driving motor 139, magazine driving section 167, 180, or rotational color filter driving motor 168 is provided to move filters in addition to turret driving motor 137).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a second motor configured to rotate the second filter as taught by Wada with the second filter in the light attenuating device as taught by Roman since including a second motor configured to rotate the rotate the second filter is commonly used to select and position the second filter within the housing to allow light to be incident upon the desired portions of the second filter. 
Regarding claim 6, Roman as modified by Wada in view of Amolsch discloses wherein the first motor is configured to rotated the first filter about a center (Wada, Figs. 2-9, 11-13, 15, 18-20, the turret driving motor 137 rotates filters about a center as does the rotational color filter driving motor 168).
Regarding claim 7, Roman as modified by Wada in view of Amolsch discloses wherein: the first filter is thermally conductive (Roman, Figs. 10-12, col. 5, lines 49-67, col. 6, lines 1-5, flags 71, 73 include stamped aluminum arms 71b, 73b); and 
the housing is thermally conductive (Figs. 1-5, 10-12, col. 3, lines 59-67, col. 4, lines 1-24, housing 12 includes aluminum casting 57 and aluminum hot plate 76).
Regarding claim 9, Roman as modified by Wada in view of Amolsch discloses wherein the housing comprises a cooling system (Roman, Figs. 1-5, 10-12, col. 3, lines 59-67, col. 4, lines 1-2, the housing 12 includes casting 57 with cooling fins 63, 62). 
Regarding claim 13, Roman does not appear to explicitly describe wherein the first filter and the second filter as coaxial. 
Wada discloses wherein the first filter and the second filter are coaxial (Wada, Figs. 11-13, 18, 20, col. 25, lines 50-63, multiple filters are stored coaxially in the housing magazines 162, 812, Filters 727 and 723 are coaxial). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first filter and the second filter are coaxial as taught by Wada as the filters in the light attenuating device as taught by Roman since including wherein the first filter and the second filter are coaxial is commonly used to arrange the filters in a compact manner to allow efficient selection of the filters. 
Regarding claim 14, Roman as modified by Wada in view of Amolsch discloses wherein the first filter and the second filter are not coaxial (Roman, Figs. 1-5, 10-12, col. 5, lines 33-67, col. 6, lines 1-5, dimmer flags 71, 73 each include diffuser edge portions 71d, 73d, and dimmer flags 71, 73 are not coaxial). 
Regarding claim 19, Roman as modified by Wada in view of Amolsch discloses wherein the first motor and the second motor are operable to rotate the first filter an the second filter synchronously (Wada, Figs. 2-9, 11-13, 15, col. 12, lines 59-67, col. 13, lines 28-38, col. 14, lines 4-39, col. 21, lines 40-60, col. 22, lines 5-12, the rotational color filters 101, 106, 121, 124, 131, 134 include multiple filters that rotate at the same time during rotation of the color filter containing the respective filters. The color filters on rotational color filters 161 also rotated synchronously when connected to the rotational color filter driving motor 168). 
Regarding claim 20, Roman as modified by Wada in view of Amolsch discloses wherein the first motor and the second motor are operable to rotate the first filter and the second filter asynchronously (Wada, Figs. 11-13, col. 21, lines 8-10, 15-27, lines 40-60, col. 22, lines 5-12, the color filters on rotational filter 161 engaged with driving motor 168 rotate at a different rate from the color filters stored within housing magazine 162). 
Regarding claim 22, Roman as modified by Wada in view of Amolsch discloses further comprising an electronic control circuit to control the first motor and the pneumatic actuator (Wada, Figs. 11-13, 18-20, col. 21, lines 35-61, actuators 166-a, 166-b and motor 168 are controlled by a control section 6, and as modified by Amolsch, the actuators include pneumatic actuators (see Figs. 3-4, col. 3, lines 59-66, col. 4, lines 3-55, col. 5, lines 5-71, col. 5, lines 71-75, col. 6, lines 1-9, col. 6, lines 28-62, shutters 68 and 70 are moved by vacuum cylinders 82, 96 and pistons 80, 94, which are controlled by a solenoid under control of an electrical control 22) that are electronically controlled with the motor 168).

Claims 3, 17, 18, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Roman as modified by Wada in view of Amolsch as applied to claim 1 above, and further in view of Eadie et al. (US Patent No. 4,176,926, Eadie hereinafter).
Regarding claim 3, Roman as modified by Wada in view of Amolsch does not appear to explicitly describe wherein the first filter includes multiple slit openings that vary in width such that the amount of light that passes through the multiple slit openings varies as the first filter is rotated.
Eadie discloses wherein the first filter includes multiple slit openings that vary in width such that the amount of light that passes through the multiple slit openings varies as the first filter is moved (Fig. 2A, col. 3, lines 7-67, the disc 18 includes two tapered slots 71 and 73 with varying widths to vary the intensity of a projected light beam during rotation of the disc 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first filter includes multiple slit openings that vary in width such that the amount of light that passes through the multiple slit openings varies as the first filter is rotated as taught by Eadie in the first filter in the light attenuating device as taught by Roman as modified by Wada in view of Amolsch since including wherein the first filter includes multiple slit openings that vary in width such that the amount of light that passes through the multiple slit openings varies as the first filter is rotated is commonly used to provide an inexpensive device to provide a rapid and easy-to-control mechanism for varying intensity of a projected light beam (Eadie, col. 1, lines 63-66).
Regarding claim 17, Roman as modified by Wada in view of Amolsch does not appear to explicitly describe wherein the first filter includes an opening that is at least as large as a beam area of a light beam emitted by a light source.
Eadie discloses wherein the first filter includes an opening that is at least as large as a beam area of a light beam emitted by a light source (Fig. 2A, col. 3, lines 32-42, disc 18 includes first aperture 75 and second aperture 77, which are equal to or greater in size than the image of the light emitting filament). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first filter includes an opening that is at least as large as a beam area of a light beam emitted by a light source as taught by Eadie in the first filter of the light attenuating device as taught by Roman as modified by Wada in view of Amolsch since including wherein the first filter includes an opening that is at least as large as a beam area of a light beam emitted by a light source is commonly used to allow the entire light beam to pass through the filter (Eadie, col. 3, lines 32-42).
Regarding claim 18, Roman as modified by Wada in view of Amolsch does not appear to explicitly describe wherein the first filter includes an area without any opening that is at least as large as a beam area of a light beam by a light source. 
Eadie discloses wherein the first filter includes an area without any opening that is at least as large as a beam area of a light beam by a light source (Fig. 2A, col. 3, lines 24-31, 63-68, col. 4, lines 1-5, the disc 18 includes opaque regions 79, 81 to completely block the light in the optical path). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first filter includes an area without any opening that is at least as large as a beam area of a light beam by a light source as taught by Eadie as the first filter in the light attenuating device as taught by Roman as modified by Wada in view of Amolsch since including the first filter includes an area without any opening that is at least as large as a beam area of a light beam by a light source is commonly used to provide an inexpensive and easy-to-control mechanism for rapidly varying intensity of a projected light beam (Eadie, col. 1, lines 63-66) and to permit controlling the intensity of the light beam to reduce the intensity to zero (Eadie, col. 3, lines 63-67).
Regarding claim 21, Roman as modified by Wada in view of Amolsch does not appear to explicitly describe wherein the amount of light that passes through the first filter to be controlled by movement of the filter with respect to a light beam emitted from a light source.
Eadie discloses wherein the amount of light that passes through the first filter to be controlled by movement of the filter with respect to a light beam emitted from a light source (Fig. 2A, col. 3, lines 7-67, col. 4, lines 1-5, lines 41-52, the stepping motor 39 is controls the rotation position of the disc 18 to control the intensity of the projected light beam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the amount of light that passes through the first filter to be controlled by movement of the filter with respect to a light beam emitted from a light source as taught by Eadie in the first filter in the light attenuating device as taught by Roman as modified by Wada in view of Amolsch since including wherein the amount of light that passes through the first filter to be controlled by movement of the filter with respect to a light beam emitted from a light source is commonly used to provide an inexpensive device to precisely control the intensity of a light beam (Eadie, col. 1, lines 63-66, col. 4, lines 41-52). 
Regarding claim 24, Roman as modified by Wada in view of Amolsch does not appear to explicitly describe wherein the first filter includes multiple openings such that the amount of light that passes through the multiple openings varies as the first filter is moved, the multiple openings including at least one of multiple slit openings or multiple circular openings.
Eadie discloses wherein the first filter includes multiple openings such that the amount of light that passes through the multiple openings varies as the first filter is moved, the multiple openings including at least one of multiple slit openings or multiple circular openings (Fig. 2A, col. 3, lines 7-67, the disc 18 includes two tapered slots 71 and 73 with varying widths to vary the intensity of a projected light beam during rotation of the disc 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first filter includes multiple openings such that the amount of light that passes through the multiple openings varies as the first filter is moved, the multiple openings including at least one of multiple slit openings or multiple circular openings as taught by Eadie in the first filter in the light attenuating device as taught by Roman as modified by Wada in view of Amolsch since including wherein the first filter includes multiple openings such that the amount of light that passes through the multiple openings varies as the first filter is moved, the multiple openings including at least one of multiple slit openings or multiple circular openings is commonly used to provide an inexpensive device to provide a rapid and easy-to-control mechanism for varying intensity of a projected light beam (Eadie, col. 1, lines 63-66).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roman as modified by Wada in view of Amolsch as applied to claim 1 above, and further in view of Maeda et al. (US Patent No. 5,774,222, Maeda hereinafter).
Regarding claim 4, Roman as modified by Wada in view of Amolsch does not appear to explicitly describe wherein the first filter includes multiple circular openings that vary in diameter such that the amount of light that passes through the multiple circular openings varies as the filter is rotated.
Maeda discloses wherein the first filter includes multiple circular openings that vary in diameter such that the amount of light that passes through the multiple circular openings varies as the filter is rotated (Fig. 4, col. 6, lines 50-63, col 7, lines 1-17, col. 10, lines 60-67, col. 11, lines 6-35, mask 5 includes at least mask elements 5b-8 through 5b-10 with diameters of varying size to change the amount of light capable of passing through the masks upon rotation of the mask). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first filter includes multiple circular openings that vary in diameter such that the amount of light that passes through the multiple circular openings varies as the filter is rotated as taught by Maeda in the first filter in the light attenuating device as taught by Roman as modified by Wada in view of Amolsch since including wherein the first filter includes multiple circular openings that vary in diameter such that the amount of light that passes through the multiple circular openings varies as the filter is rotated is commonly used to control the size of the secondary light source as desired for inspection of objects without periodicity using circular illumination to allow detection with high resolution and high sensitivity (Maeda, col. 13, lines 26-38, col. 14, lines 6-44). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roman as modified by Wada in view of Amolsch as applied to claim 1 above, and further in view of Erz et al. (US PGPub 2002/0176183, Erz hereinafter).
Regarding claim 8, Roman as modified by Wada in view of Amolsch does not appear to explicitly describe wherein the first filter is composed of a copper alloy.
Erz discloses wherein the filter is composed of a copper alloy (Figs. 1-2, para. [0028], the attenuating coating includes a copper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the filter is composed of a copper alloy as taught by Erz as the first filter in the light attenuating device as taught by Roman as modified by Wada in view of Amolsch since including wherein the first filter is composed of a copper alloy is commonly used to provide an attenuating filter for a desired spectral control (Erz, para. [0028]) capable of avoiding damage from temperature variations during usage.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Roman as modified by Wada in view of Amolsch as applied to claim 9 above, and further in view of Kodera (US PGPub 2006/0043318).
Regarding claim 10, Roman as modified by Wada in view of Amolsch does not appear to explicitly describe wherein the cooling system comprises: fluid channels within the housing, and a coolant fluid to flow though the fluid channels within the housing.
Kodera discloses wherein the housing comprises a cooling system (Figs. 1-2, paras. [0039], [0041], [0042], [0045], stage 30 includes a water-cooling device 60), wherein the cooling system comprises: fluid channels within the housing, and a coolant fluid to flow though the fluid channels within the housing (Figs. 1-2, paras. [0039], [0045], tubes 61 are present in stage 30 to allow water for cooling the stage to flow through the tube 61). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a cooling system comprises: fluid channels within the housing, and a coolant fluid to flow though the fluid channels within the housing as taught by Kodera in the cooling system in the housing of the light attenuating device as taught by Roman as modified by Wada in view of Amolsch since including wherein the cooling system comprises: fluid channels within the housing, and a coolant fluid to flow though the fluid channels within the housing is commonly used to provide effective cooling of the filter to prevent damage or deformation due to exposure to radiation. 
Regarding claim 11, Roman as modified by Wada in view of Amolsch in view of Kodera discloses wherein the coolant fluid is water (Kodera, Figs. 1-2, paras. [0039], [0041], [0042], [0045], water flows through tubes 61 to cool the mask 42 when the mask is moved to contact stage 30). 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roman as modified by Wada in view of Amolsch as applied to claim 2 above, and further in view of Nishinaga (US PGPub 2003/0025890).
Regarding claim 15, Roman does not appear to explicitly describe wherein the first filter includes multiple openings in a first opening pattern; the second filter includes multiple openings in a second opening pattern; and the first opening pattern of the first filter is orthogonal to the second opening pattern of the second filter.
Wada discloses wherein the first filter includes multiple openings in a first opening pattern; the second filter includes multiple openings in a second opening pattern (Figs. 2, 4, 6, 11-13, 15, 17-18, 20-21, col. 12, lines 59-67, col. 13, lines 1-15, col. 15, lines 1-36, col. 17, lines 20-50, col. 21, lines 53-61, filters 101, 106, 121, 124, 131, 134 include multiple openings for filters 101a, 106a, 121a, 124a, 131a, 134a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first filter includes multiple openings in a first opening pattern, and the second filter includes multiple openings in a second opening pattern as taught by Wada in the light attenuating device as taught by Roman since including wherein the first filter includes multiple openings in a first opening pattern and the second filter includes multiple openings in a second opening pattern is commonly used to permit improved flexibility of filter settings (Wada, col. 9, lines 37-40). 
Roman as modified by Wada in view of Amolsch does not appear to explicitly describe the first opening pattern of the first filter is orthogonal to the second opening pattern of the second filter. 
Nishinaga discloses wherein a first opening pattern of the first filter is orthogonal to a second opening pattern of the second filter (Figs. 16-17 and paras. [0103], [0204]-[0209], concentration filter plate 51A and concentration filter plate 51B have perpendicularly arranged transmittance distributions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a first opening pattern of the first filter is orthogonal to a second opening pattern of the second filter as taught by Nishinaga as the first and second filters in the light attenuating device as taught by Roman as modified by Wada in view of Amolsch since including wherein a first opening pattern of the first filter is orthogonal to a second opening pattern of the second filter is commonly used to correct a two-dimensional transmittance distribution to achieve uniform illumination over an illumination region of a surface (Nishinaga, paras. [0207]-[0209]). 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roman as modified by Wada in view of Amolsch as applied to claim 1 above, and further in view of Tamaru et al. (US PGPub 2001/0017741, Tamaru hereinafter).
Regarding claim 16, Roman as modified by Wada in view of Amolsch does not appear to explicitly describe wherein the first filter includes an alignment notch.
Tamaru discloses wherein the first filter includes an alignment notch (Figs. 1, 9, and 11, para. [0058], optical members 11 and 12 of the filter include positioning notches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first filter includes an alignment notch as taught by Tamaru in the first filter in the light attenuating device as taught by Roman as modified by Wada in view of Amolsch since including wherein the first filter includes an alignment notch is commonly used to mount the filter in the proper direction (Tamaru, paras. [0017], [0058]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Roman as applied to claim 23 above, and further in view of Eadie et al. (US Patent No. 4,176,926, Eadie hereinafter).
Regarding claim 25, Roman does not appear to explicitly describe wherein the filter includes multiple openings such that the amount of light that passes through the multiple openings varies as the first filter is moved, the multiple openings including at least one of multiple slit openings or multiple circular openings.
Eadie discloses wherein the filter includes multiple openings such that the amount of light that passes through the multiple openings varies as the first filter is moved, the multiple openings including at least one of multiple slit openings or multiple circular openings (Fig. 2A, col. 3, lines 7-67, the disc 18 includes two tapered slots 71 and 73 with varying widths to vary the intensity of a projected light beam during rotation of the disc 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the filter includes multiple openings such that the amount of light that passes through the multiple openings varies as the first filter is moved, the multiple openings including at least one of multiple slit openings or multiple circular openings as taught by Eadie in the filter in the method of light attenuation as taught by Roman since including wherein the filter includes multiple openings such that the amount of light that passes through the multiple openings varies as the first filter is moved, the multiple openings including at least one of multiple slit openings or multiple circular openings is commonly used to provide an inexpensive device to provide an easy-to-control mechanism for rapidly varying intensity of a projected light beam (Eadie, col. 1, lines 63-66).


Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-11, and 13-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882